Filed 5/4/22 P. v. Wright CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




 THE PEOPLE,                                                                                   C094324

                    Plaintiff and Respondent,                                     (Super. Ct. No. 21CF01650)

           v.

 MARK ALAN WRIGHT,

                    Defendant and Appellant.




         Appointed counsel for defendant Mark Alan Wright filed an opening brief that sets
forth the facts of the case and asks this court to review the record and determine whether
there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d 436.)
Having reviewed the record as required by Wende, we find no arguable errors that are
favorable to defendant. Accordingly, we will affirm the judgment.
                         FACTUAL AND PROCEDURAL BACKGROUND
         Defendant’s appeal involves multiple cases. In the first case, defendant was found
driving on October 24, 2020, with a blood-alcohol concentration of between 0.136 and

                                                             1
0.143 percent. He was charged with driving under the influence (Veh. Code, § 23152,
subd. (a)) and driving with a blood-alcohol concentration over 0.08 percent (Veh. Code,
§ 23152, subd. (b)).
         For the second case, on March 31, 2021, defendant was arrested on an outstanding
warrant and was searched for drugs and asked twice if he had any contraband, saying he
did not. The searching officer found a knife on defendant but no drugs. When he was
booked at the jail, he was asked again whether he had any contraband and he again said
no. Methamphetamine was then found on him after a search in the intake room.
Defendant was charged with felony bringing a controlled substance into a jail (Pen. Code,
§ 4573, subd. (a)) and misdemeanor possession of a controlled substance (Health & Saf.
Code, § 11377, subd. (a)).
         On May 6, 2021, defendant pleaded no contest to bringing a controlled substance
into a jail and driving with a blood-alcohol concentration of over 0.08 percent.
Defendant had been on probation for a third case and the trial court found defendant in
violation of his probation for these two convictions.
         On June 17, 2021, the trial court sentenced defendant for the bringing contraband
into jail conviction to four years (the upper term) in county jail, with 365 days to be
served in jail and 1,096 days on mandatory community supervision. For both the driving
conviction and the probation violation case the court sentenced defendant to one year
concurrent.
         Defendant timely appealed on all cases without obtaining a certificate of probable
cause.
                                        DISCUSSION
         Appointed counsel filed an opening brief that sets forth the facts and procedural
history of the case and requests this court review the record and determine whether there
are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d 436.) Defendant
was advised by counsel of his right to file a supplemental brief within 30 days from the

                                               2
date the opening brief was filed. More than 30 days have elapsed, and defendant has not
filed a supplemental brief.
       Having undertaken an examination of the entire record pursuant to Wende, we find
no errors that would result in a disposition more favorable to defendant.
                                     DISPOSITION
       The judgment is affirmed.



                                                     \s\                    ,
                                                 BLEASE, Acting P. J.



       We concur:



           \s\                ,
       HULL, J.



          \s\                 ,
       MAURO, J.




                                             3